NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 23 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    20-10431

                Plaintiff-Appellee,             D.C. No. 2:11-cr-00514-TLN-3

 v.

NICHOLAS VOTAW,                                 MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Troy L. Nunley, District Judge, Presiding

                             Submitted July 19, 2021**

Before:      SCHROEDER, SILVERMAN, and MURGUIA, Circuit Judges.

      Nicholas Votaw appeals from the district court’s order denying his motion

for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Votaw contends that the district court should have granted his motion in



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
light of his young age at the time of his offense, remarkable success on pretrial

release, minimal and nonviolent criminal history, and stable release plan. The

district court did not abuse its discretion by denying Votaw’s motion. See United

States v. Aruda, 993 F.3d 797, 799 (9th Cir. 2021). The district court assumed

without deciding that Votaw demonstrated compelling and extraordinary reasons

under § 3582(c)(1)(A)(i), but nevertheless concluded that the factors listed in 18

U.S.C. § 3553(a) did not support a sentence reduction. The district court’s

conclusions that the § 3553(a) factors did not support a substantial reduction in the

24-month sentence and that Votaw’s medical needs were being adequately

managed were not illogical, implausible, or without support in the record.

See United States v. Robertson, 895 F.3d 1206, 1213 (9th Cir. 2018).

      AFFIRMED.




                                          2                                   20-10431